   Case: 1:21-cv-02042 Document #: 26 Filed: 05/04/21 Page 1 of 1 PageID #:2115




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHROME HEARTS LLC,
                                                     Case No. 21-cv-02042
                       Plaintiff,
                                                     Judge Gary Feinerman
       v.
                                                     Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                       Defendants.


                       PLAINTIFF’S EX PARTE MOTION
               TO EXTEND THE TEMPORARY RESTRAINING ORDER

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) seeks to extend the

Temporary Restraining Order granted and entered by the Court on April 23, 2021 [25], by a

period of fourteen (14) days until May 21, 2021. Such application is based upon this Motion and

the concurrently filed Memorandum of Law.

Dated this 4th day of May 2021.             Respectfully submitted,


                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Jake M. Christensen
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            jchristensen@gbc.law
                                            mtrainor@gbc.law

                                            Counsel for Plaintiff Chrome Hearts LLC
